Citation Nr: 0720306	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-29 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to November 
1957, from August 1958 to March 1966 and from March 1967 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on November 28, 2006.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.

After a review of the claims file, the Board notes that the 
veteran filed for a temporary total evaluation due to 
amputation of his left fifth finger in March 1999.  There is 
no indication that this claim has been adjudicated, and the 
Board refers this issue for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in this case to comply with the 
Veterans Claims Assistance Act (VCAA).  Inter alia, the VCAA 
requires that VA notify the veteran of the information and 
evidence necessary to substantiate a claim as well as assist 
the veteran in obtaining any evidence in furtherance of 
substantiating a claim.  The duty to assist is greater where 
the records sought are held in the custody of a federal 
agency.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

In the present case, the veteran has not been apprised of the 
information and evidence necessary to substantiate his claim 
for a TDIU.  Also, at the aforementioned Board hearing the 
veteran indicated that there were outstanding vocational 
rehabilitation records in VA's possession.  Moreover, a 
review of the claims file indicates that the veteran is 
receiving disability payments from the Social Security 
Administration (SSA).  Appropriate action to obtain all 
records associated with any Social Security claim must be 
accomplished before adjudication can be made on the merits.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (VA 
must obtain records form the SSA and give appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits).  Accordingly, a remand 
is necessary to ensure proper notice and compliance with the 
duty to assist under the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and which also provides him 
notice of the information and evidence 
necessary to substantiate his claim for a 
TDIU and requests that he provide VA with 
any evidence in his possession that might 
substantiate his claims.  

2.  The RO should attempt to obtain from 
the SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as any 
vocational rehabilitation records in VA's 
possession.  If any such records are 
unavailable, a notation to such effect 
should be made in the claims file.

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the claims currently on 
appeal.  If the determination of these 
claims remains unfavorable to the veteran, 
the RO should issue a Supplemental 
Statement of the Case and provide the 
veteran an appropriate period of time to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


